Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 1 of 9 PageID #: 2906



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ECI SOFTWARE SOLUTIONS, INC.,                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §      CASE NO. 2:19-cv-370-JRG
                                                 §
JOHN PLYLER PLUMBING AND                         §
HARDWARE, INC.; OLSHAN LUMBER                    §
COMPANY; AND PROSPERITY                          §
COMPUTER SOLUTIONS, LLC,                         §
                                                 §
       Defendants.                               §

              PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER
       Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff ECI Software Solutions, Inc.

(“ECI”) submits this Motion to Modify the currently filed Protective Order, (ECF No. 73), to

permit ECI’s in-house counsel, Mr. Gordon P. Kushner, access to material designated as “Highly

Confidential – Attorney’s Eyes Only.” Mr. Kushner, an active member of the Texas State Bar, is

directly and actively involved in ECI’s litigation strategy with respect to the above captioned

action (“the action”). Given the breadth of Defendants’ confidentiality designations, to fulfill his

obligations as ECI’s counsel and provide the company factually sound legal advice, Mr. Kushner

requires access to materials designated as “Highly Confidential – Attorney’s Eyes Only.” A

proposed order modifying the Protective Order to allow Mr. Kushner’s requested access is filed

concurrently herewith. This Motion is supported by the following Memorandum of Points and

Authorities and the Declarations filed in support of this Motion.

                                      I.      BACKGROUND

       On January 4, 2019, the Court entered the Parties’ First Amended Protective Order (the

“Protective Order”).     The Protective Order states that documents containing “Protected

Information” may be designated “Confidential” or “Highly Confidential-Attorneys Eyes Only.”




PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 1
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 2 of 9 PageID #: 2907




(Protective Order, ¶ 2.) The Protective Order broadly defines “Protected Information” as the

following:

   (i)       Protected Information includes non-public information and/or information that
             qualifies as a “trade secret” under either the Defend Trade Secrets Acts or the
             Texas Uniform Trade Secret Act including, but not limited to, business, scientific,
             technical, economic, or engineering information, and proprietary formulas,
             pricing information, strategies, methods or processes of acquiring business,
             acquiring assets, or realizing income therefrom; sources of information regarding
             the producing patty's core business; and/or sources of funding for the core
             business.

   (ii)      Protected Information may also include information specifically regarding the
             value or performance of particular assets, but only if it is material non-public
             information or the public disclosure of such information would threaten a
             competitive advantage or information advantage of the producing party.

   (iii)     Protected Information also includes confidential and/or sensitive personal
             information such as financial account information, tax returns, tax identification
             numbers, social security numbers, or the like.

   (iv)      Protected Information shall not include information or documents that have been
             publicly disclosed.
(Id. at ¶ 1(c).) Protected Information may be designated “Highly Confidential-Attorneys Eyes

Only,” if the document contains non-public current financial information and/or information that

qualifies as a “trade secret” under the Federal Defend Trade Secrets Act or the Texas Uniform

Trade Secret Act. (Id. at ¶ 4.) Such information includes, but is not limited to, “business,

scientific, technical, economic, or engineering information, and proprietary formulas, pricing

information, strategies, methods or processes of acquiring business, acquiring assets, or realizing

income therefrom; sources of information regarding the producing party's core business; and/or

sources of funding for the core business.” (Id.)

          Of the over 40,000 documents Defendants have produced in this case, Defendants have

designated over 29,900 documents as “Highly Confidential – Attorney’s Eyes Only.” (Ex. 1,

Decl. of P William Stark, ¶ 3.) Defendants have also designated the entirety of one rebuttal

expert report as attorney’s eyes only. (Id.) Under the terms of the operative Protective Order,

the only attorneys that may review these materials are “outside counsel acting on behalf of a

Party who has made an appearance in this matter and any attorneys, paralegals or other



PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 2
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 3 of 9 PageID #: 2908




employees employed in the same law firm as said counsel.” (Protective Order, ¶ 4(a).) Thus,

Mr. Gordon P. Kushner, who is ECI’s General Counsel, cannot review any of these materials in

connection with developing legal advice for ECI and assisting with and directing this litigation.

       As an attorney admitted to practice law in Texas, Mr. Kushner has been ECI’s General

Counsel and chief legal strategist since August 2004. (Ex. 2, Decl. of G. Kushner, ¶ 2.)      He is

not involved in prosecuting patents, nor is he involved in any scientific research. (Id. at ¶ 4.)

As ECI’s primary litigation strategist, Mr. Kushner has been permitted access to materials

designated as “attorney’s eyes only” in multiple lawsuits and arbitrations. (Id. at ¶ 3.) In each of

these instances, Mr. Kushner has abided by the same restrictions as outside counsel and never

once has granting Mr. Kushner access to these materials led to the inadvertent disclosure of

protected information. (Id.)

       Mr. Kushner has been involved with this action since its inception. (Id. at ¶ 5.) As ECI’s

chief legal strategist, Mr. Kushner is member of the litigation team and is actively involved in

advising his client, ECI, with respect to all material legal decisions. (Id.) To the extent this

matter goes to trial, it is expected that Mr. Kushner will be a member of the trial team. (Id.)

Given the breadth of materials that Defendants have designated as attorney’s eyes only, Mr.

Kushner needs to be able to review these documents in order to make informed decisions about

the case and properly advise ECI. (Id. at ¶ 7.)     Mr. Kushner has agreed to abide by the same

restrictions as outside counsel and will execute an agreement to be bound by the terms of the

Protective Order. (Id.)

                           II.    ARGUMENTS AND AUTHORITIES

       Good cause exists to modify the existing Protective Order. “The court enjoys broad

discretion in entering and modifying [a protective] order,” and may modify a protective order if

good cause exists for the proposed modification. See Quintel Tech. Ltd. v. Huawei Techs., Inc.,

No. 4:15CV307, 2017 WL 3712349, at *3 (E.D. Tex. June 12, 2017) (alterations in original). In

determining whether a protective order should deny a party’s in-house attorney access to

information, the court must focus on the risk of “inadvertent or accidental disclosure” and weigh


PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 3
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 4 of 9 PageID #: 2909




that risk against the potential that the protective order may impair the other party’s ability to

prosecute or defend its claims. See U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 (Fed.

Cir. 1984). The ultimate goal of “this balancing test is to determine whether counsel’s access to

the confidential information creates an unacceptable opportunity for inadvertent disclosure.”

Life Techs. Corp. v. Biosearch Techs., Inc., No. 2:09-CV-283-TJW-CE, 2011 WL 1157860, at

*1 (E.D. Tex. Mar. 29, 2011) (internal quotation and citation omitted). Here, Mr. Kushner needs

access to materials designated as attorney’s eyes only to properly advise ECI in connection with

this action, and granting him that access will not create a risk of inadvertent disclosure.

        A. Mr. Kushner’s is ECI’s chief legal strategist and needs access to material
           designated attorney’s eyes only to fulfill his duties as ECI’s counsel.
        Like outside counsel, Mr. Kushner is an attorney engaged in the practice of law and his

status as in-house counsel for ECI does not bar him from reviewing material designated

attorney’s eyes only.      Courts around the country—including Texas District Courts—have

rejected a per se ban on in-house counsel receiving access to material designated as attorney’s

eyes only because, like outside counsel, in-house counsel need access to such information to

properly advise their clients. See U.S. Steel Corp. v. United States, 730 F.2d 1465, 1469 (Fed.

Cir. 1984) (“access should be denied or granted on the basis of each individual counsel's actual

activity and relationship with the party represented, without regard to whether a particular

counsel is in-house or retained.” (emphasis added)); see also Merial Ltd. v. Virbac SA, No.

4:10-CV-181-Y, 2010 WL 11534378, at *7 (N.D. Tex. June 10, 2010) (adopting proposed order

giving in-house counsel access to attorney’s eyes only material because, “Her full participation

as part of the trial team could be essential to the proper handling of this litigation by Plaintiffs’

outside counsel.”); and Life Techs. Corp., 2011 WL 1157860, at *2 (granting in-house counsel’s

access to attorneys’ eyes-only material because denying him access would impair his ability to

act as chief in-house strategist with respect to the litigation).

        The same is true, here. Defendants have designated over 29,900 documents as “Highly

Confidential – Attorneys Eyes Only.” Given that these documents comprise over 70 percent of



PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 4
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 5 of 9 PageID #: 2910




the total documents produced by Defendants in this action, Mr. Kushner cannot be properly

appraised of all material facts impacting ECI’s legal strategy.1 Without access to these materials,

Mr. Kushner will be unable to assess the strength of his client’s legal positions and the strength

of Defendants’ potential defenses.            This is particularly true given that Defendants have

designated the entirety of a rebuttal expert report as “Highly Confidential – Attorneys Eyes

Only.” Mr. Kushner should therefore be given the same level of access as outside counsel

because denying Mr. Kushner access to expert reports and the vast majority of the documents

produced in the action will “impair Plaintiffs’ ability to prosecute its claims.” See Life Techs.
Corp., 2011 WL 1157860, at *2.

        B. Any risk of inadvertent disclosure is outweighed by ECI’s need to be able to
           properly prosecute its claims.
        Granting Mr. Kushner access to materials designated as “Highly Confidential – Attorneys

Eyes Only,” will not result in a risk of inadvertent disclosure. To establish a risk of inadvertent

disclosure that warrants barring an in-house lawyer from reviewing materials designated as

attorney’s eyes only, the party opposing the lawyer’s access must identify “specific risks arising

from granting” the access. Life Techs. Corp., 2011 WL 1157860, at *2 (permitting in-house

counsel’s access to confidential materials because “the Defendants have not identified any

specific risk of inadvertent disclosure.”). Unfounded speculation that the in-house lawyer may

inadvertently disclose protected information “cannot be the basis for restricting an ongoing

attorney-client relationship.” PACid Grp., LLC v. Apple, Inc., No. 6:09-CV-143, 2010 WL

10094684, at *4 (E.D. Tex. Feb. 19, 2010).

        Here, Defendants cannot point to any specific risk of inadvertent disclosure arising from

granting Mr. Kushner the same level of access as outside counsel. Mr. Kushner is a member of

the Texas Bar and subject to the same ethical obligations as outside counsel. U.S. Steel Corp.,

730 F.2d at 1468 (“Like retained counsel, however, in-house counsel are officers of the court, are

1
    Although the operative protective order permits a party to challenge confidentiality designations, this would
    require ECI to identify for Defendants the particular documents they need to share with ECI’s chief legal
    strategist. It would also cause unnecessary delay as Defendants would have 14 days to respond to any
    designation challenge.


PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 5
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 6 of 9 PageID #: 2911




bound by the same Code of Professional Responsibility, and are subject to the same sanctions.”).

Mr. Kushner is not involved in the prosecution of patents, nor is he involved in ECI’s

technological research. (Ex. 2, Kushner Decl., ¶ 4); Life Techs. Corp., 2011 WL 1157860, at *3

(concluding that, “Absent evidence that [in-house counsel] is substantially involved in the

prosecution of Plaintiffs’ patents . . . the likelihood of [in-house counsel] inadvertently disclosing

or using Defendants' confidential information is outweighed by the likelihood that denying him

access to such information will impair the Plaintiffs’ ability to prosecute its claims.”). Moreover,

Mr. Kushner has been given access to materials designated attorney’s eyes only in multiple

different matters and never once has that access resulted in an inadvertent disclosure of protected

information. (Ex. 2, Kushner Decl., ¶ 3.)

       C. Mr. Kushner is not a competitive decision-maker.
       Mr. Kushner is not a competitive decision-maker who should be barred from reviewing

materials designated as “Highly Confidential – Attorney’s Eyes Only.” On occasion, courts have

barred in-house attorneys from reviewing confidential materials based on that lawyer’s

involvement in his client’s “competitive decision-making.” See U.S. Steel Corp. v. United

States, 730 F.2d at 1468.       Competitive decision-making is, “[S]horthand for a counsel's

activities, association, and relationship with a client that are such as to involve counsel's advice

and participation in any or all of the client's decisions (pricing, product design, etc.) made in light

of similar or corresponding information about a competition.” In re Deutsche Bank Tr. Co.

Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010). “Specifically, courts are concerned about the

untenable position counsel would be in if, after viewing other litigants’ technology, counsel

would be forced to either refuse his client legal advice on competitive matters or violate the

protective order's prohibition against revealing technical information.” Round Rock Research,

LLC v. Dell Inc., No. 4:11-CV-332, 2012 WL 1848672, at *3 (E.D. Tex. Apr. 11, 2012).

       Here, Mr. Kushner is not involved in ECI’s competitive decision-making. He does not

make any decisions relating to the pricing of ECI’s products, product design, selection of

vendors, or marketing. (Ex. 2, Kushner Decl., ¶ 4.) Mr. Kushner does not personally prosecute


PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 6
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 7 of 9 PageID #: 2912




patents, and his primary function is to advise ECI in connection with ongoing legal matters. (Id.)

These facts establish that Mr. Kushner “is not a competitive decision-maker.” See Merial Ltd. v.

Virbac SA, 2010 WL 11534378, at *6; see also Intervet, Inc. v. Merial Ltd., 241 F.R.D. 55, 58

(D.D.C. 2007) (in-house lawyer was not a “competitive decision-maker” because “her

responsibilities as head of intellectual property are exclusively either legal, administrative, or

organizational.”); and Glaxo Inc. v. Genpharm Pharm., Inc., 796 F. Supp. 872, 876 (E.D.N.C.

1992) (improper to preclude in-house counsel from access to confidential information because he

gave no advice to his client about competitive decisions such as pricing, scientific research,

sales, or marketing).    Thus, given that Mr. Kushner’s responsibilities do not touch on

“competitive decision-making,” he should be permitted to review materials designated as

“Highly Confidential – Attorneys Eyes Only” to the same extent as outside counsel.

                                        III. CONCLUSION
       Good cause exists to modify the Protective Order to give Mr. Kushner the same level of

access to protected information as outside counsel. As a member of the litigation team and

ECI’s chief legal strategist, Mr. Kushner needs access to the thousands of documents that

Defendants have designated as “Highly Confidential – Attorneys Eyes Only” in order to fulfill

his role as ECI’s counsel. Mr. Kushner—who has been given access to protected information in

multiple other matters without issue—is an attorney admitted to practice law in Texas and is

subject to the same ethical obligations as outside counsel.      He is also willing to sign an

agreement to be bound by the Protective Order. There is, therefore, no risk of inadvertent

disclosure of protected information and ECI requests that the Court modify the Protective Order

to allow Mr. Kushner to review Protected Information to the same extent as outside counsel.




PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 7
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 8 of 9 PageID #: 2913



Dated: January 7, 2020                     Respectfully submitted,


                                           /s/ P. William Stark
                                           Mary-Olga Lovett
                                             State Bar No. 00789289
                                             lovettm@gtlaw.com
                                           Rene Trevino
                                             State Bar No. 24051447
                                             trevinor@gtlaw.com
                                           GREENBERG TRAURIG, LLP
                                           1000 Louisiana, Suite 1700
                                           Houston, Texas 77002
                                           Telephone: (713) 374-3500
                                           Facsimile: (713) 374-3505

                                           Christopher M. LaVigne
                                             Texas Bar No. 24026984
                                             lavignec@gtlaw.com
                                           P. William Stark
                                             Texas Bar No. 24046902
                                             starkb@gtlaw.com
                                           GREENBERG TRAURIG, LLP
                                           2200 Ross Avenue, Suite 5200
                                           Dallas, Texas 75201
                                           Telephone: (214) 665-3600
                                           Facsimile: (214) 665-3601

                                           ATTORNEYS FOR PLAINTIFF
                                           ECI SOFTWARE SOLUTIONS, INC.




PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 8
Case 2:19-cv-00370-JRG Document 159 Filed 01/07/20 Page 9 of 9 PageID #: 2914



                            CERTIFICATE OF CONFERENCE

       I hereby certify that I have complied with the meet and confer requirement of LOCAL
RULE CV-7(h) and Defendants are opposed to this Motion. I conferred with Elisaveta Dolghih
by telephone on January 7, 2020 and Chris LaVigne conferred with Ms. Dolghih by e-mail on
December 20 and 30, 2019 and January 1, 2020. Defendants are unwilling to allow Mr. Kushner
access to all materials that have been designated as “Highly Confidential – Attorneys Eyes
Only.” Defendants are willing to consider requests for Mr. Kusnher to have access to materials
designated as “Highly Confidential – Attorneys Eyes Only” on a document-by-document basis.
Discussions have conclusively reached an impasse and leave an open issue for the Court to
resolve. Therefore, this Motion is submitted for the Court’s consideration.

                                                    /s/ P. William Stark
                                                    P. William Stark




                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically and served
via the Court’s electronic filing system on all counsel who have consented to electronic service
on this 7th day of January 2020.

                                                    /s/ P. William Stark
                                                    P. William Stark




PLAINTIFF’S MOTION TO MODIFY PROTECTIVE ORDER – PAGE 9
